DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5 and 7-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular wherein in the gate start signals, each of a first real gate start signal and a second real gate start signal is included in a real gate control signal transferred to the gate driver in a first frame, wherein in the gate start signals, each of a first black gate start signal and a second black gate start signal is included in a black gate control signal transferred to the gate driver in a second frame, and wherein the first black gate start signal and the second black gate start signal are simultaneously supplied to the first to fourth dummy stages.

As per claim 12, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular wherein in the gate start signals, each of a first real gate start signal and a second real gate start signal included in a real gate control signal transferred to the gate driver in the first frame has a width corresponding to a four-horizontal period, wherein in the gate start signals, each of a first black gate start signal and a second black gate start signal included in a black gate control signal transferred to the gate driver in the second frame has a width corresponding to a one-horizontal period, wherein the first real gate start signal is supplied to a first dummy stage and a second dummy stage among four dummy stages, wherein the second real gate start signal is supplied to a third dummy stage and a fourth dummy stage among the four dummy stages, and wherein the first black gate start signal and the second black gate start signal are simultaneously supplied to the first to fourth dummy stages.

The Office respectfully submits that although the previously cited US 2009/0160845 to Jang et al. discloses black insertion pulses input to a set of 4 contiguous gate lines (Fig. 10), it does not specifically discloses wherein said pulses are generated by the above-claimed means.
Furthermore, The Office respectfully submits that although the previously cited US 2015/0002504 to Jo teaches a plurality of dummy stages (Fig. 2, paragraph 53), it does not specifically discloses wherein said dummy stages are controlled by the above-claimed means.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694